This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 IN THE MATTER OF THE ESTATE
 3 OF RAFAELA CABALLERO, Deceased,


 4 CARLOS CABALLERO,

 5          Petitioner/Cross Respondent-Appellant,

 6 v.                                                                                  No. 31,381

 7 EVA WAGGONER,

 8          Respondent/Cross Petitioner-Appellee.

 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Carl J. Butkus, District Judge

11 R. Carlos Caballero
12 Albuquerque, NM

13 Pro Se Appellant

14 Hurley, Toevs, Styles, Hamblin & Panter, PA
15 Gregory W. MacKenzie
16 Albuquerque, NM

17 Law Offices of Marcus E. Garcia
18 Marcus E. Garcia
19 Albuquerque, NM

20 for Appellee
1                           MEMORANDUM OPINION

2 VIGIL, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6       AFFIRMED.

7       IT IS SO ORDERED.

8                                              _______________________________
9                                              MICHAEL E. VIGIL, Judge


10 WE CONCUR:



11 _________________________________
12 JONATHAN B. SUTIN, Judge



13 _________________________________
14 LINDA M. VANZI, Judge




                                           2